[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                          FEB 23, 2012
                               No. 10-13191
                                                           JOHN LEY
                           Non-Argument Calendar
                                                            CLERK
                         ________________________

                     D. C. Docket No. 1:10-cv-21591-JEM


DERRICK ALLEN,

                                                           Plaintiff-Appellant,

      versus

STATE OF FLORIDA,
11th Judicial Circuit for Miami-Dade County,
3rd District Court of Appeals,
U.S. DISTRICT COURT,
Southern District, et al.

                                                       Defendants-Appellees.

               _________________________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
               _________________________________________

                               (February 23, 2012)

Before EDMONDSON, BARKETT, and MARCUS, Circuit Judges.
PER CURIAM:



      Derrick Allen, a Florida prisoner proceeding pro se, appeals the district

court’s sua sponte dismissal of his 42 U.S.C. § 1983 complaint for failure to state a

claim, 28 U.S.C. § 1915(e)(2)(B)(ii). No reversible error has been shown; we

affirm.

      Allen filed a section 1983 complaint against (1) the State of Florida, (2) the

Florida State Attorney General, and (3) the Eleventh Judicial Circuit of Miami

Dade County, the Florida Third District Court of Appeal, the Florida Supreme

Court, the United States District Court for the Southern District of Florida, and

this Court (collectively, “Defendant Courts”). Allen claimed that various

attorneys from the State Attorney General’s office filed fraudulent pleadings in his

underlying criminal and habeas corpus proceedings. He also alleged that various

judges of the Defendant Courts violated his due process rights by failing to review

properly his pleadings in those proceedings.

      The district court dismissed Allen’s complaint for failure to state a claim

because (1) Defendants were not “persons” acting under color of state law, as

required by section 1983; (2) Allen was improperly using a section 1983 claim to

                                          2
challenge his underlying state convictions; and (3) Allen’s challenges to his

criminal convictions were barred by Heck v. Humphrey, 114 S.Ct. 2364 (1994).

       We review de novo the district court’s sua sponte dismissal for failure to

state a claim under section 1915(e)(2)(B)(ii). Hughes v. Lott, 350 F.3d 1157,

1159-60 (11th Cir. 2003). And we may affirm on any ground supported by the

record even if that ground was not relied upon or considered by the district court.

Thomas v. Cooper Lighting Inc., 506 F.3d 1361, 1364 (11th Cir. 2007).*

       Because we conclude that each Defendant is immune from Allen’s section

1983 suit, we need not address the district court’s reasons for dismissal. See id.

First, the Eleventh Amendment bars suits against a state brought by the state’s

own citizens or citizens of other states. McClendon v. Ga. Dep’t of Cmty. Health,

261 F.3d 1252, 1256 (11th Cir. 2001). Nothing evidences that an exception to the

Eleventh Amendment immunity applies in this case. See Seminole Tribe of Fla. v.

Fla., 11 F.3d 1016, 1021 (11th Cir. 1994) (discussing three exceptions to Eleventh

Amendment immunity). Thus, the Eleventh Amendment bars Allen’s claims

against the State of Florida.




       *
       In addition, we liberally construe pro se pleadings. See Tannenbaum v. United States,
148 F.3d 1262, 1263 (11th Cir. 1998).

                                              3
      Second, prosecutors are entitled to absolute immunity from suits under

section 1983 for activities that are “intimately associated with the judicial phase of

the criminal process.” Imbler v. Pachtman, 96 S.Ct. 984, 995 (1976) (concluding

that a prosecutor is immune from suit for actions performed while “initiating a

prosecution and . . . presenting the State’s case”). Because Allen’s claims against

the State Attorney General’s office focus on the content of the State’s pleadings in

Allen’s criminal and habeas corpus proceedings, the claims are barred by

prosecutorial immunity.

      Allen’s claims against the Defendant Courts are also barred. Judges are

entitled to absolute immunity from suits for acts performed while they are acting

in their judicial capacity unless they acted in “complete absence of all

jurisdiction.” Mireles v. Waco, 112 S.Ct. 286, 288 (1991). Immunity applies even

when the judge’s acts are in error, malicious, or in excess of his or her jurisdiction.

Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir. 2000). Allen’s complaints against

the judges of the Defendant Courts are based on the judges’ alleged failure to

review properly his pleadings. The judges acted within their jurisdiction and

judicial capacity in denying Allen’s claims and, thus, they are entitled to absolute

judicial immunity.




                                           4
      Because each Defendant is immune from suit, the district court properly

dismissed Allen’s complaint for failure to state a claim.

      AFFIRMED.




                                          5